THE THIRTEENTH COURT OF APPEALS

                                   13-19-00209-CV


                                    Ex Parte A.G.J.


                                   On Appeal from the
                    197th District Court of Cameron County, Texas
                         Trial Cause No. 2018-DCL-05075-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART AND

REVERSED AND RENDERED IN PART. The Court orders the judgment of the trial

court AFFIRMED IN PART AND REVERSED AND RENDERED IN PART consistent

with its opinion. Costs of the appeal are adjudged 50% against appellee. No costs are

assessed against appellant as appellant is exempt from payment.

      We further order this decision certified below for observance.

April 23, 2020